EXECUTION VERSION CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTION 24b-2. [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION. STOCK PURCHASE AGREEMENT BY AND AMONG KI ACQUISITION INC. and THE SHAREHOLDERS SET FORTH ON SCHEDULE 1 ATTACHED HERETO AND INNOPHOS, INC. Dated October 31, STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made on October 31, 2011, by and among (a) KI Acquisition Inc., a Delaware corporation (the “Company”), (b)each of shareholders set forth on Schedule 1 attached hereto which are all of the shareholders of the Company (each a “Shareholder” and collectively, the “Shareholders”), and (c) Innophos, Inc., a Delaware corporation (“Buyer”). WHEREAS, the Shareholders own all of the issued and outstanding capital stock of the Company (collectively, the “Shares”); and WHEREAS, the Shareholders desire to sell to Buyer, and Buyer desires to purchase from the Shareholders, the Shares, on the terms and conditions set forth in this Agreement. NOW, THEREFORE, in consideration of the mutual covenants contained in this Agreement and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Company, the Shareholders and Buyer agree as follows: Article 1 DEFINITIONS Capitalized terms used in this Agreement shall have the meanings set forth below. “Action” shall mean any action, written demand, charge or grievance, cause of action, lawsuit, claim, complaint, criminal prosecution, audit (other than regular audits of financial statements by outside auditors), inspection, hearing, arbitration, inquiry, proceeding or investigation by or before any court, governmental or other regulatory or administrative agency or commission or arbitral panel. “Affiliate” or “Affiliates” shall mean, with respect to any Person, any other Person that directly, or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with, such first Person. As used in this definition, “control” (including, with correlative meanings, “controlled by” and “under common control with”) means possession, directly or indirectly, of power to direct or cause the direction of management or policies (whether through ownership of securities or partnership or other ownership interests, by contract or otherwise). “Agreement” shall have the meaning set forth in the introductory paragraph. “Allocation Schedule” shall have the meaning set forth in Section 8.2(d). “Basket” shall have the meaning set forth in Section 9.3(a). “Business” shall mean the business of manufacturing and selling specialty minerals and custom processing of minerals and other nutritional ingredients sold in bulk as conducted by the Company and the Subsidiary as of the date of this Agreement. “Business Day” shall mean any day that is not a Saturday, Sunday, federal, State of Illinois or State of New Jersey legal holiday, or other day on which banks located in Chicago, Illinois or in Cranbury, New Jersey are authorized or required by Law to be closed. “Buyer” shall have the meaning set forth in the introductory paragraph. “Buyer Indemnified Parties” shall have the meaning set forth in Section 9.2(a). “Buyer’s Knowledge” shall mean the actual, conscious awareness of [****], without any obligation of inquiry. “Closing” shall have the meaning set forth in Section “Closing Cash Payment” shall have the meaning set forth in Section 2.3(e). “Closing Date” shall have the meaning set forth in Section “Closing Net Working Capital Deficiency Amount” shall mean the amount by which the Net Working Capital Amount set forth on the Final Closing Statement is less than the Estimated Net Working Capital Amount. “Closing Net Working Capital Excess Amount” shall mean the amount by which the Net Working Capital Amount set forth on the Final Closing Statement is greater than the Estimated Net Working Capital Amount. “Closing Statement” shall have the meaning set forth in Section 2.4(b). “Closing Statement Objection” shall have the meaning set forth in Section 2.4(e). “Closing Statement Dispute” shall have the meaning set forth in Section 2.4(f)(i). “Code” shall mean the Internal Revenue Code of 1986, as amended, and any successor thereof. “Company” shall have the meaning set forth in the introductory paragraph. “Company Assets” shall have the meaning set forth in Section 3.7(a). “Company Closing Payments” shall mean the Transaction Expenses, accrued and unpaid Tax Liabilities and Indebtedness of the Company and the Subsidiary as of the Effective Time. “Confidential Information” shall mean this Agreement and the Transaction Documents and all proprietary information belonging or relating to the Business, the Company or the Subsidiary which is not generally known to the public, including but not limited to, business or trade secrets (under applicable trade secrets or other Law), price lists, methods, formulas, know-how, customer and supplier lists, distributor lists, product costs, marketing plans, research and development and financial information. 2 “CPA Firm” shall mean the Salt Lake City, Utah office of Grant Thornton LLP. “CW Downer” shall mean C.W. Downer & Co. “Current Assets” shall mean all assets of the type classified on and calculated pursuant to the requirements listed on the 2010
